Citation Nr: 0633646	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids 
(claimed as anal fissures).

3.  Entitlement to service connection for left facial and 
left upper extremity symptoms.

4.  Entitlement to service connection residuals of a right 
ankle injury.  

5.  Entitlement to service connection for facial herpes.

6.  Entitlement to an increased initial rating for status 
post sinus surgeries and multiple procedures for nasal 
polyposis with chronic allergic rhinitis and chronic 
sinusitis, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from March 1975 to January 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In February 2004, the RO wrote to the veteran and told him 
that his substantive appeal, received in January 2004, was 
untimely and informed the veteran that he had not perfected 
appeals with respect to the issues listed on the first page 
of this decision.  The veteran disagreed with the RO 
regarding the timeliness of his appeal.  In March 2005 the RO 
determined that the veteran's substantive appeal had been 
timely after all.  Accordingly, the timeliness issue is now 
moot and the issues on appeal are properly in appellate 
status before the Board. 

The issue of entitlement service connection for left facial 
and left upper extremity symptoms, and the issue of 
entitlement to service connection for facial herpes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension disability was incurred in 
service.

2.  The veteran has chronic hemorrhoids that first began 
during service.

3.  The veteran has a disability of the right ankle that was 
first noted during service. 

4.  The veteran has not had incapacitating episodes of 
sinusitis, and he does not have more than six non-
incapacitating episodes a year of sinusitis characterized by 
headache, pain, and purulent discharge or crusting.

5.  The veteran's GERD results in occasional pyrosis and 
regurgitation, but does not result in considerable impairment 
of the veteran's health.


CONCLUSIONS OF LAW

1.  Hypertension was incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Chronic hemorrhoids were incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  Residuals of a right ankle injury were incurred as a 
result of the veteran's active service.  38 U.S.C.A. §§  
1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria for an initial evaluation in excess of 10 
percent for status post sinus surgeries and multiple 
procedures for nasal polyposis, with chronic allergic 
rhinitis and chronic sinusitis, have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6522 (2006).

5.  The criteria for an initial 10 percent rating for GERD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in claims for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued 
letters in February and March 2006 which informed the veteran 
of the type of evidence necessary to establish disability 
ratings and effective dates - in compliance with Dingess.

The record reflects that by letters dated in February 2002 
and April 2005 the RO informed the veteran of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  The April 2005 notice letter also told the 
veteran to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's VA and service medical 
records have been obtained.  The veteran has been provided 
appropriate VA medical examinations.  The veteran's private 
medical records have also been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Service Connection Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a chronic 
disability to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Hypertension
 
The veteran maintains that his current hypertension 
disability began in service.  In July 2002 he submitted a 
list of blood pressure readings that he had found in his 
service medical records.  This list shows occasional 
diastolic readings of 90 or higher from August 1986 to May 
2001.  

Diastolic blood pressure of predominately 90mm or greater is 
considered to represent hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

A review of the veteran's service medical records does reveal 
a number of occasions in which the veteran's diastolic blood 
pressure was noted to be 90 or above.  An October 1986 record 
contains an assessment of labile hypertension.

On VA examination in May 2002, less than four months after 
discharge from service, two of three blood pressure 
measurements revealed diastolic pressure of 90.  The 
impression was borderline hypertension.  VA X-rays taken in 
June 2002 revealed findings suggestive of chronic 
hypertension.

The veteran was afforded a VA examination in July 2005 at 
which time the diagnoses included hypertension under 
treatment.  Consequently, the record indicates that the 
veteran currently has a chronic hypertension disability.  It 
therefore must be determined as to whether the veteran's 
current hypertension disability is related to his military 
service.  In this case the veteran did not have a diagnosis 
of chronic hypertension during service.  However, he did have 
a diagnosis of labile hypertension during service and he had 
intermittent instances of diastolic measurements of 90 or 
above.  Considering these findings during service and 
considering the finding of borderline hypertension and the X-
ray report suggestive of chronic hypertension within five 
months of discharge from service, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
hypertension was incurred as a result of service.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly 
service connection for hypertension is warranted.

Hemorrhoids

The veteran maintains that he had hemorrhoids many times 
during service and that he should be granted service 
connection for anal fissures/hemorrhoids.  The veteran's 
service medical records indicate that the veteran had 
intermittent hemorrhoids during service.  A flexible 
sigmoidectomy performed in September 1998 revealed a small 
non-inflamed internal hemorrhoid.  

On VA examination in May 2002, the veteran reported that he 
had had rectal bleeding about three years previously.  He 
reported no problems since that time.  Examination revealed 
no external hemorrhoids or anal fissures.  

A February 2004 private medical record indicates that on 
examination the veteran was found to have hemorrhoids, but no 
bleeding.

Since the service medical records reveal that the veteran had 
intermittent but recurring hemorrhoids during service, the 
evidence indicates that the veteran's hemorrhoid condition is 
a chronic condition which has remissions and flare-ups.  
Apparently, this condition was in remission when the veteran 
was examined by VA in May 2002.  However, subsequent private 
medical records reveal that the hemorrhoids had recurred.  
Accordingly, the Board finds that the evidence is at least in 
equipoise as to whether the veteran has a chronic hemorrhoid 
disability which was incurred in service.  Accordingly, 
service connection for hemorrhoids is warranted.  See 
Gilbert.

Right Ankle Disability

The Board notes that no disability of the right ankle was 
shown on February 1975 examination for enlistment in the 
Marines.  As such, the veteran is presumed to have had a 
sound right ankle on enlistment.  See 3.304(b).  The service 
medical records from October 1979 reveal frequent complaints 
of right ankle pain and right ankle sprains.  The diagnoses 
included inversion injury, right ankle sprain, and 
osteoarthritis of the right ankle.  X-rays in May 1986 and 
November 1987 revealed ossification in the interosseous 
septum from a previous injury.  

Physical examination of the veteran's right ankle by VA in 
May 2002 was normal.  However, VA X-rays of the veteran's 
right ankle in May 2002 revealed calcification of the distal 
tibiofibular syndesmosis, likely post-traumatic in etiology.  
Since the service medical records reveal that the veteran had 
a right ankle disability, since the veteran is presumed to 
have had a sound right ankle on enlistment, and since the VA 
X-rays after service also show that the veteran continues to 
have a right ankle disability, residual of a right ankle 
injury, the Board finds that service connection for residuals 
of a right ankle injury is warranted.

Sinus Disability
 
The veteran maintains that he is entitled to a rating in 
excess of 10 percent for his sinus disability.  The July 2002 
rating decision on appeal was the initial rating granting 
service connection for a sinus disability.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A January 2002 private otolaryngologist report reveals that 
the veteran had minimal crusting near the root of the middle 
turbinate.  On the right side there were some polyps near the 
frontal recess.  The maxillary sinus was open, but there was 
some mucous there.  The impression was chronic polypoid 
sinusitis.

VA examination in May 2002 revealed slightly narrow 
nasopharyngeal area.  There was a small perforation in the 
floor of the nose.  There was no evidence of nasal polyp 
disease.  The diagnosis was chronic allergic rhinitis 
responsive to immunotherapy, septal perforation, multiple 
procedures for nasal polyposis, sinusitis, and partial 
anosmia.  

The veteran submitted medical records from his private 
otolaryngologist dated from May 2003 to July 2003.  These 
records reveal diagnoses of chronic maxillary sinusitis and 
allergic rhinitis.  The examiner noted that there was no 
evidence of purulent discharge and that there were no polyps.

On VA examination in January 2006, the veteran reported that 
he breathed well through his nose most of the time.  He also 
stated that he rarely had purulent discharge.  The veteran 
reported that he did have frequent sneezing with watering, 
itching, and burning of his eyes and nose, but the symptoms 
were fairly well controlled with medication.  He stated that 
he would have sneezing spells about once a week and at that 
time he would sneeze three to ten times, and his eyes and 
nose would water at that time, but all symptoms would clear 
when he stopped sneezing.  The veteran reported that he took 
daily medication for his sinuses.  The veteran also reported 
that he had headaches three to four days a week.  The veteran 
denied allergic attacks, but did report sneezing episodes.  
The examiner noted that the veteran had not had periods of 
incapacitation and had not missed any work.  Examination 
revealed no crusting anywhere on the nasal septum.  No pus, 
polyps, or blood was seen in either nasal cavity.  The 
veteran had adequate nasal airway bilaterally.  Frontal and 
maxillary sinuses transluminated well, ruling out, acute and 
chronic sinusitis.  The diagnoses included chronic headaches, 
allergic rhinitis, fairly well controlled with medications, 
and no chronic sinusitis found at this time.  

The veteran's sinusitis is currently rated as 10 percent 
disabling under Diagnostic Code 6510.  Under this diagnostic 
code a 10 percent rating is warranted when the evidence 
reflects one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed-rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6514.

The record does not indicate that the veteran experiences 
three or more incapacitating episodes of sinusitis requiring 
four to six weeks of antibiotic treatment.  The medical 
evidence also does not indicate that the veteran experiences 
more than six non-incapacitating episodes a year of sinusitis 
characterized by headache, pain, and purulent discharge or 
crusting.  The January 2006 VA examiner noted that the 
veteran had headaches, but did not attribute the headaches to 
the veteran's sinus disability.  This examiner also indicated 
that the veteran did not have chronic sinusitis.  None of the 
examiners have found the veteran to have purulent discharge 
and only the May 2002 VA examiner found a small amount of 
crusting.  Accordingly, the preponderance of the evidence is 
against a 30 percent rating under Diagnostic Code 6510.

The Board has also considered whether the veteran is entitled 
to a higher, 30 percent, rating for allergic rhinitis.  
38 C.F.R. § 4.97, Diagnostic Code 6522 provides for a 30 
percent rating for allergic rhinitis with polyps.  The Board 
notes that the January 2002 private otolaryngologist 
indicated that the veteran had polyps; however, he did not 
find the veteran to have allergic rhinitis.  Examinations in 
May 2002 and January 2006 revealed that the veteran did not 
have any polyps.  The Board finds that the preponderance of 
the evidence reveals that the veteran's allergic rhinitis is 
well controlled with medication and that it does not result 
in any polyps.  Accordingly, the next higher rating of 30 
percent is not warranted under Diagnostic Code 6522.  

Since the preponderance of the evidence has not shown the 
veteran to meet the criteria for a higher rating for his 
sinus disability at any time since discharge from service, a 
staged rating in excess of 10 percent is not warranted.  See 
Fenderson.  


GERD

The veteran maintains that he is entitled to a compensable 
initial rating for his gastroesophageal reflux disease.  He 
asserts that he has difficulty swallowing, and that he has 
heartburn, regurgitation, and substernal arm/shoulder pain.  
He reports that he has frequent heartburn and less frequent 
regurgitation, which are somewhat controlled by taking 
Aciphex or Prilosec.

On VA examination in May 2002, the veteran reported that he 
had nocturnal passive regurgitation.  He stated that as long 
as he took his medication he had good relief.  The veteran 
denied nausea, vomiting, and melena.  In June of 2002 he was 
provided an upper gastrointestinal series by VA which 
revealed no abnormalities.  

Private medical records dated from February 2003 to February 
2006 reveal that the veteran's GERD was under control. 

The veteran reported no nausea, vomiting, dysphagia, 
hematemesis, or melena when provided a VA examination in 
January 2006.  The veteran reported chest pain at times, but 
not associated with swallowing.  The veteran reported reflux 
in the past, but that was now controlled with Aciphex, and he 
rarely has any type of reflux.  He reported that he had 
regurgitation only occasionally with a small amount of food 
particles coming up in the throat.  The veteran asserted that 
he would have considerable symptoms if he did not take his 
Aciphex, which for the most part controlled 90 percent of his 
symptoms.  He reported that he used supplemental antacid as 
needed.  Examination revealed the veteran to be in a good 
general state of health, without evidence of anemia.  The 
veteran's weight was noted to be stable.  The diagnosis was 
GERD, controlled with Aciphex.

The veteran's GERD has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7346, as comparable to hiatal hernia.  
This diagnostic code provides for a 30 percent rating for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted when there are two 
or more of the symptoms for the 30 percent evaluation of less 
severity.

While the record reveals that the veteran's GERD is under 
fairly good control, the veteran has been noted to have some 
symptoms.  Since the record reveals that the veteran 
experiences occasional pyrosis (reflux or heartburn) and 
regurgitation, the Board finds that the veteran has two of 
the symptoms necessary for an increased initial rating of 10 
percent for GERD.  Accordingly, the criteria for an increased 
initial rating of 10 percent have been met.  

While the veteran has complained of substernal arm and 
shoulder pain, the Board notes that such complaints have not 
been attributed to the veteran's GERD.  Even if those 
symptoms were related to the veteran's GERD, the evidence 
does not show that his GERD symptoms are productive of 
considerable impairment of health.  In particular the January 
2006 VA examiner stated that the veteran was in a good state 
of health.  His weight was noted to be stable.  Since the 
veteran did not meet the criteria for a 30 percent rating at 
any time since discharge from service, a staged rating in 
excess of 10 percent is not warranted.  See Fenderson. 


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for residuals of a right 
ankle injury is granted.  

Entitlement to an increased initial rating in excess of 10 
percent for status post sinus surgeries and multiple 
procedures for nasal polyposis, with chronic allergic 
rhinitis and chronic sinusitis, is denied.

Entitlement to an initial 10 percent rating for 
gastroesophageal reflux disease is granted, subject to the 
law and regulation governing the award of monetary benefits.


REMAND

The veteran had tingling and numbness of the left side of the 
face during service.  The examiners were unsure of the 
etiology of the veteran's complaints, but indicated that it 
could be related to facial herpes zoster.  On VA neurological 
examination in June 2002 the examiner found no disability, 
however, the examiner also noted that he did not have the 
veteran's claims file to review.  Additionally, private 
medical records dated in June 2005 reveal complaints of 
numbness of the left side of the face.  Since this private 
medical evidence indicates that the veteran may have 
continuing disability related to facial herpes zoster and/or 
to left sided facial numbness, the Board finds that a new VA 
neurological examination, which includes a review of the 
veteran's medical records, and includes a medical opinion is 
required.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for any facial herpes or left facial 
and left upper extremity symptoms since 
discharge from service.  The veteran 
should only submit such forms if there 
has been additional treatment other than 
the June 2005 treatment by Spectrum 
Internal Medicine.  The RO should include 
in the claims file documentation of any 
attempts to obtain private medical 
records on behalf of the veteran.

2.  Provide the veteran the appropriate 
VA examination to determine the nature 
and etiology of any facial herpes or left 
facial and left upper extremity 
tingling/numbness disability.  The 
examiner should review the service 
medical records and post service private 
medical records that show treatment for 
herpes and left facial/upper extremity 
complaints.  The examiner should indicate 
on the examination report whether the 
claims file was reviewed.  The examiner 
should provide an opinion as to whether 
the veteran has any current facial herpes 
disability or any current left facial and 
left upper extremity numbness/tingling 
disability.  All indicated tests and 
studies should be performed.  If a 
current facial herpes or a current left 
facial and left upper extremity 
numbness/tingling disability is 
diagnosed, the examiner should express an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
either such disability is related to the 
veteran's service.  Reasons and bases for 
all opinions expressed should be 
provided.

3.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examination complies 
fully with the above instructions, and if 
not, take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


